DETAILED ACTION
This office action is in response to the application filed on 8/27/2020.  Claim(s) 1-14 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 8/27/2020, and 11/1/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a divisional application of application 16/113,831 filed 08/27/2018 now US Patent 10,762,381, which papers have been placed of record in the file.

Examiner’s Note – No Shield Under 35 USC 121
MPEP 804.01 states “The 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction”  The parent application 16/113,831 contains no restriction requirement and therefore the instant application is afforded no protection 

Examiner’s Note – Allowable Subject Matter
Claims 1-14 are allowable over the prior art and would otherwise be allowable if made to overcome the provisional statutory double patenting rejection and the non-statutory double patenting rejections disclosed below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-14 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by claims 1-16 of application 17/004,567.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  The concordance between the instant claim (i) anticipated (a) by copending (c) claim is i1 a c1 c2 & c8; i2 a c3; i3 a c4; i4 a c5; i5 a c6; i6 a c7; i7 a c8; i8 a c9 c10 & c16; i9 a c11; i10 a c12; i11 a c13; i12 a c14; i13 a c15; i14 a c16.
Additionally, Claim(s) 1-14 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by claims 1-16 of application 17/004,369.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  The concordance between the instant claim (i) anticipated (a) by copending (c) claim is i1 a c1 c2 & c8; i2 a c3; i3 a c4; i4 a c5; i5 a c6; i6 a c7; i7 a c8; i8 a c9 c10 & c16; i9 a 
Additionally, Claim(s) 1-14 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by claims 1-16 of application 17/004,602.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  The concordance between the instant claim (i) anticipated (a) by copending (c) claim is i1 a c1 c2 & c8; i2 a c3; i3 a c4; i4 a c5; i5 a c6; i6 a c7; i7 a c8; i8 a c9 c10 & c16; i9 a c11; i10 a c12; i11 a c13; i12 a c14; i13 a c15; i14 a c16.
Additionally, Claim(s) 1-14 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by patented claims 1-16 and 18 of application 16/113,831 now US Patent 10,762,381.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  The concordance between the instant claim (i) anticipated (a) by patented claims (p) claim is i1 a p1, p2, p9; i2 a p3; i3 a p4; i4 a p5; i5 a p6; i6 a p7; i7 a p8; i8 a p10, p11, & p16; i9 a p12; i10 a p13; i11 a p14; i12 a p15; i13 a p16; i14 a p18.  
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435